DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 23 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 23 recites “Applicator according to claim 19, wherein the reinforced spikes have a cross section which increases in size towards the core”; however claim 19 already recites “the reinforcements of the reinforced spikes…their cross section increasing in size towards the core”. Therefore claim 23 is not further limiting. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19-20, 23, 25, 28-34, 36, and 38-40 are rejected under 35 U.S.C. 103 as being unpatentable over Thenin (WO2014/174424), in view of Gueret (US6412496B1) and  Gueret (US2014/0003857).
Regarding Claims 19 and 23, Thenin discloses an applicator (2) for applying a cosmetic, makeup or care, product to the eyelashes and/or eyebrows, having a moulded (refer to Page 5) applicator member (8) having:
a core (10) that extends along a longitudinal axis (X), and 
a plurality of spikes (20, 50) carried by the core (10) and disposed in a plurality of longitudinal rows (30), 
wherein, within one longitudinal row out of at least two longitudinal rows about the longitudinal axis of the core, at least one spike is reinforced (bottom portion 21, of spikes 20) at its base and extends between spikes that do not have a reinforcement (reinforced spikes 20 are disposed between non-reinforced spikes 50, best shown in Figures 18-20), 
wherein the height of the reinforcements is less than half the total height of the reinforced spikes (refer to Page 4 of the translation which states that the reinforcement may have a height between 0 and 5mm and that the total height of the spikes may be less than or equal to 5mm; thus, for embodiments where the reinforcement has a height of less than 2.5mm and the total spike height is 5mm, the height of the reinforcement is less than half the total height of the reinforced spike), the reinforcements of the reinforced spikes have a cross section with an elongate shape in the direction of the longitudinal axis of the core (best shown in Figure 13 wherein the reinforcement of the reinforced spike is depicted as having an elongated/square shape; additionally refer to Figure 9, wherein in which the spikes are oriented along the core such that the elongated square shape is oriented along the longitudinal axis; additionally refer to last paragraph of page 4, lines 1-2 of page 5, page 11), the reinforced spikes having a shoulder that delimits the reinforcement from the rest of the reinforced spike and extends perpendicularly to an elongation axis (axis extending through a center of the spike from a base to a free end thereof) of the spike (best shown in Figure 13 where the spike is shown to have a sharp corner that extends perpendicularly to the length of the spike/elongation axis), 
wherein said at least one reinforced spike belongs to a circumferential row of spikes (best shown in Figure 17), and 
wherein a major axis, along which long sides of the cross-section of the reinforcements of the reinforced spikes extend, is oriented parallel to the longitudinal axis of the core (since the reinforcement is less than half the height of the spike, the long side of each reinforcement of the reinforced spikes occurs at either a base of the spike, i.e. the portion of the spike that joins the core; or alternatively at a portion of the spike that joins the non-reinforced portion, refer to annotated Figure 13, below; thus a major axis along which long sides of the cross section of the reinforcements of the reinforced spikes extend, passing through the base of each spike is a parallel to the longitudinal axis).  Refer additionally to Figures 1-20.  

    PNG
    media_image1.png
    405
    1030
    media_image1.png
    Greyscale

Thenin does not explicitly disclose wherein the reinforcements of the reinforced spikes, when viewed in a direction perpendicular to the longitudinal axis of the core, having a profile in the form of an isosceles trapezium, their cross section increasing in size towards the core. Rather, the reinforcements are depicted as being substantially square shaped (refer to Thenin Figure 13).  Thenin does however disclose that the reinforcements (“bottom part”, refer to last paragraph of Page 2 of the specification) are rectilinear/rectangular and may have edges that “are not parallel to one another, and converge or diverge away from one another in the direction of the free end” (refer to the last paragraph of Page 2 of the translation) of the spike, thereby demonstrating that changing the shape of the reinforcement is within the scope of the invention. Thenin also does not disclose that the reinforced spike within one circumferential row of spikes has two adjacent spikes within said circumferential row that do not have reinforcement, and said at least one reinforced spike has two closest spikes within two longitudinal rows adjacent to the longitudinal row to which the reinforced spike belongs that do not have a reinforcement.  Rather, Thenin provides each longitudinal row having reinforced spikes alternating between non-reinforced spikes, resulting in an applicator wherein within a circumferential row of spikes, two adjacent spikes within said circumferential row also have reinforcements (best shown in Figures 17-18); however, Thenin does disclose that the longitudinal rows may be either aligned with one another or offset with respect to one another or staggered (refer to Page 4), thereby demonstrating that modifying the relative position of reinforced spikes with non-reinforced spikes is within the scope of the invention.  
Gueret ‘496 discloses a similar applicator (301, 311; Figures 30-31) comprising a core (not labeled, refer to annotated Figure 30, below) that extends along a longitudinal axis (not labeled, refer to annotated Figure 30, below) and a plurality of spikes (304 and trapezium portion, refer to annotated Figure 30, below; OR 314 and trapezium portion) depending from the core, wherein the spikes have a reinforcement (not labeled, refer to annotated Figure 30, below), and wherein the reinforcements of the reinforced spikes, when viewed in a direction perpendicular (not labeled, refer to annotated Figure 30, below) to the longitudinal axis of the core, having a profile in the form of a trapezium, their cross section increasing in size towards the core (refer to annotated Figure 30, below).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Thenin’s applicator such that the reinforcements of the reinforced spikes, when viewed in a direction perpendicular to the longitudinal axis of the core, have a profile in the form of a trapezium, their cross section increasing in size towards the core, as taught by Gueret ‘496, since Thenin discloses that the reinforcements can be modified such that the edges converge toward a free end of the spike and since such a modification would have involved a mere change in the shape of a component.  A change in shape is generally recognized as being within the level of ordinary skill in the art.  
Per Merriam-Webster, an isosceles trapezium is a trapezoid with its two nonparallel sides being equal; since Thenin discloses that the reinforcements are rectangular, opposing legs are equal length by definition; modifying the rectangle such that two opposing legs converge/are nonparallel results in an isosceles trapezoid. 


    PNG
    media_image2.png
    570
    924
    media_image2.png
    Greyscale

The combination of Thenin and Gueret ‘496 does not disclose that the reinforced spike within one circumferential row of spikes has two adjacent spikes within said circumferential row that do not have a reinforcement, and said at least one reinforced spike has two closest spikes within two longitudinal rows adjacent to the longitudinal row to which the reinforced spike belongs that do not have a reinforcement.  Rather, the combination of Thenin and Gueret ‘496 provides each longitudinal row having reinforced spikes alternating between non-reinforced spikes, resulting in an applicator wherein within a circumferential row of spikes, two adjacent spikes within said circumferential row also have reinforcements (best shown in Thenin Figures 17-18).  The combination of Thenin and Gueret ‘496 does disclose that the longitudinal rows may be either aligned with one another or offset with respect to one another or staggered (refer to Thenin Page 4), thereby demonstrating that modifying the relative position of reinforced spikes with non-reinforced spikes is within the scope of the invention.  
Gueret ‘857 discloses a similar applicator (8, Figure 13A) for applying a cosmetic product to the eyelashes having a plurality of spikes (22, 68) arranged in a circumferential row (see spikes arranged about circumference of core, 20, in Figure 13A) such that the spikes alternate between a reinforced spike (22) and a non-reinforced spike (68).  Gueret ‘857 further discloses that “each row may alternate the teeth 22 and 68 along the core” (refer to Paragraph [0121]).  Providing each row with alternating teeth will result in a configuration wherein the reinforced spike has two closest spikes within two longitudinal rows adjacent to the longitudinal row to which the reinforced spike belongs that do not have a reinforcement and additionally, within a given circumferential row of spikes, the two spikes adjacent a reinforced spike within the circumferential row will not have a reinforcement.  Refer additionally to Figures 1-16.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the applicator of the combination of Thenin and Gueret ‘496 such that the two closest spikes within the two adjacent longitudinal rows do not have a reinforcement, as taught by Gueret ‘857, since such a configuration is well-known in the art and since such a modification would have been a matter of rearranging of parts and it has been held that rearranging of parts of an invention involves only routine skill in the art.  
Regarding Claim 20, the combination of Thenin, Gueret ‘496, and Gueret ‘857 discloses the applicator according to claim 19, as disclosed above.  Thenin further discloses wherein one spike out of two is reinforced at its base along more than half the length of said longitudinal row (the entire row alternates between reinforced spikes and non-reinforced spikes; refer to Thenin Figures 16 and 18-20).
Regarding claim 25, the combination of Thenin, Gueret ‘496, and Gueret ‘857 discloses the applicator according to claim 19, as applied above.  Thenin further discloses wherein the reinforced spikes have a semi-conical body above the corresponding reinforcements (best shown in Thenin, Figures 2-4, 13-20).
Regarding claim 28, the combination of Thenin, Gueret ‘496, and Gueret ‘857 discloses the applicator according to claim 19, as applied above.  Thenin further discloses wherein a ratio between a height of each reinforcement and a total height of the spike it reinforces is between 0.1 and 0.5 (refer to Thenin Page 4, which states that the total height of the spike may be less than or equal to 5mm and the height of the reinforcement may be between 0mm and 5mm, and preferably between 1mm and 4mm.  Considering a spike having a total height of 5mm and a reinforcement having a height of 2mm, then the ratio between the height of the reinforcement and a total height of the spike would be 0.4, which is within the claimed range).
Regarding claim 29, the combination of Thenin, Gueret ‘496, and Gueret ‘857 discloses the applicator according to claim 19, as applied above.  Thenin further discloses that the height of the reinforcements is constant (Thenin, Figures 10, 12) along the longitudinal axis of the core (refer to Thenin Page 11, 7th and 8th Paragraphs).  
Regarding claim 30, the combination of Thenin, Gueret ‘496, and Gueret ‘857 discloses the applicator according to claim 19, as applied above.  Thenin further discloses wherein the reinforced spikes are a same height as the spikes that do not have a reinforcement (refer to Thenin, Page 11, the teeth in a longitudinal row are all the same height, Figures 18-19).
Regarding claim 31, the combination of Thenin, Gueret ‘496, and Gueret ‘857 discloses the applicator according to claim 19, as applied above.  Thenin further discloses wherein the spikes in the longitudinal row that do not have reinforcements have a conical shape (Thenin, Figures 18-19). 
Regarding claims 32 and 40, the combination of Thenin, Gueret ‘496, and Gueret ‘857 discloses the applicator according to claim 19.  The combination does not explicitly disclose wherein within one longitudinal row, a height of the spikes decreases in a direction of a distal end of the core along at least half the length of the core; however, the combination does disclose that the height of the spikes within one longitudinal row can have varying heights (refer to Thenin, Figure 11).  Gueret ‘857 discloses wherein within one longitudinal row, a height of the spikes decreases in a direction of a distal end of the core along at least half the length of the core (refer to Gueret ‘857 Figure 15A which shows the envelope of the applicator member continually decreasing).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination of Thenin, Gueret ‘496, and Gueret ‘857 such that within one longitudinal row, a height of the spikes decreases in a direction of a distal end of the core along at least half the length of the core, as taught by Gueret ‘857 since such a configuration is well-known and since such a modification provides the advantage of allowing a user to more easily access portions of an eyelid near the tear duct.  
Regarding claim 33, the combination of Thenin, Gueret ‘496, and Gueret ‘857 discloses the applicator according to claim 19, as applied above.  Thenin further discloses wherein the elongation axis of the spikes is perpendicular with respect to a surface of the core at a point at which the spikes are attached to the core (Thenin Figures 10 – 12, Page 11 defines                         
                            γ
                             
                        
                    as being 90⁰, i.e. perpendicular).
Regarding claim 34, the combination of Thenin, Gueret ‘496, and Gueret ‘857 discloses the applicator according to claim 19, as applied above.  Thenin further discloses wherein the reinforcements of the reinforced spikes are moulded together with and from a same material as the core (refer to Thenin Page 5, last Paragraph which states that the teeth/spikes are molded and made of the same material as the core).  
Regarding claim 36, the combination of Thenin, Gueret ‘496, and Gueret ‘857 discloses an applicator according to claim 19, as applied above.  Thenin further discloses a device (1) for packaging and applying a product to the eyelashes and/or eyebrows, and a container (3) containing the product (P).  Refer to Thenin Figure 1.
Regarding claims 38 and 39, the combination of Thenin, Gueret ‘496, and Gueret ‘857 disclose the applicator according to claim 29, as applied above. Thenin further discloses wherein the height of the reinforcements is between 0.17mm and 1.5mm, or between 0.17mm and 1.55mm (refer to Thenin Page 4 which states the height of the spike is between 0.5mm and 5mm, which encompasses the claimed range).  

Claims 35 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Thenin, Gueret ‘496, and Gueret ‘857 as applied to claim 19 above, and further in view of Wyatt (US7654271).
Regarding claims 35 and 41, the combination of Thenin, Gueret ‘496, and Gueret ‘857 disclose the applicator according to claim 19 as applied above.  Thenin further discloses wherein the spikes are disposed around the longitudinal axis of the core along crowns of spikes (radial row of spikes occupying the same position along the perimeter of the core).  The combination does not disclose two consecutive crowns along the longitudinal axis of the core being offset angularly by a non-zero angle equal to half the angular pitch between the spikes of a crown; however, the combination does disclose that the rows may be offset or staggered (refer to Thenin, Page 4).  Wyatt discloses a similar applicator (10) for applying a cosmetic to the eyelashes having an application member (20) comprising a plurality of spikes (30) disposed along a core (16), resulting in a crown of spikes (Figures 31B-C, 44-56), wherein two consecutive crowns along the longitudinal axis (32) of the core being offset by an angle equal to half the angular pitch between the spikes of a crown (Figures 57A‐D graphically show crowns spaced approximately halfway between adjacent crowns; and Column 8, lines 41‐50), demonstrating that it is well‐known in the art to stagger spikes such that two consecutive crowns are offset by half the angular pitch between the spikes of each crown, as such a modification defines gaps within the applicator to promote coverage of the cosmetic product and separation of a user’s eyelashes. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the applicator of the combination of Thenin, Gueret ‘496, and Gueret ‘857 such that spikes disposed around the longitudinal axis of the core along crowns of spikes, two consecutive crowns along the longitudinal axis is offset by half the angular pitch between the spikes of adjacent crowns, as taught by Wyatt, since such a modification defines gaps within the cosmetic applicator which provides the advantage of promoting coverage of the cosmetic product on a user’s eyelash and promotes separation of a user’s eyelashes. 
Response to Arguments
Applicant's arguments filed 04/12/2022 have been fully considered but they are not persuasive. 
Argument #1:
As pointed out by the examiner during the interview on 03/29/2022, Thenin’s reinforced spikes have a wider width at their base that extends only along one axis (i.e. a wider width, but not a wider depth).  In contrast, Thenin does not disclose reinforced spikes having a shape where the reinforcements of the reinforced spikes have a cross-section with an elongate and substantially rectangular shape.  
Response #1:
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (Thenin’s reinforced spikes have a wider width at their base that extends only along one axis; i.e., the reinforcements have a wider width but not a wider depth) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Claim 19 has been amended only to recite that the reinforcements of the reinforced spikes, when viewed in a direction perpendicular to the longitudinal axis of the core, have a profile in the form of an isosceles trapezium, their cross section increasing in size towards the core.  In the rejection to claim 19 above, Thenin discloses that the reinforcements of the reinforced spikes have a polygonal/rectangular shape and two legs of the rectangle may converge toward the distal end of the spike.  Providing a rectangle-shaped reinforcement having two ends converging toward a distal end of the spike results in a trapezium/trapezoid shape. Per the modification addressed in the rejection to claim 19 above, Thenin’s reinforcement has a shape similar to that of Gueret ‘496, wherein the cross-section, taken along the plane as illustrated below, provides the cross-section increasing in a direction toward the core of the applicator.  Thus, the limitation “their cross section increasing in size towards the core” does not require that the reinforcements have both a wider width and a wider depth; if Applicant’s invention requires such a relationship, it is suggested to further amend the claims to recite this limitation in agreement with Applicant’s specification. Claim 19 requires that the cross-section of the reinforcements has an elongate shape in the direction of the longitudinal axis, thus, a section line through the reinforcement, as depicted in the annotated Figure below provides the required relationship and additionally provides the cross-section having an increase in size in a direction toward the core.

    PNG
    media_image3.png
    427
    724
    media_image3.png
    Greyscale
 
Argument #2:
Thenin does not disclose that the reinforced spike has two adjacent spikes within the circumferential row to which the reinforced spike belongs that do not have a reinforcement and said reinforced spike has two closest spikes within the two longitudinal rows adjacent to the longitudinal row to which the reinforced spike belongs that do not have a reinforcement.
Response #2:
Thenin is not being relied upon for the aforementioned limitation. Rather, the applicator of the combination of Thenin and Gueret ‘496 was modified with the teachings of Gueret ‘857 for providing the two adjacent spikes within the circumferential row to which the reinforced spike belongs that do not have a reinforcement and said reinforced spike has two closest spikes within the two longitudinal rows adjacent to the longitudinal row to which the reinforced spike belongs that do not have a reinforcement.

Argument #3:
In Thenin, the reinforced spikes have a cross-section with an elongate shape in a direction perpendicular of the longitudinal axis of the core, not in the direction of said longitudinal axis as presently claimed.  This is readily apparent from Thenin Figure 18. Figure 13 of Thenin, cited by the Office Action, is simply a detail of a single tooth, isolated from the rest of the applicator.
Response #3:
While Thenin’s Figure 18 depicts the reinforced spikes, 20, as being oriented such that the elongated shape is perpendicular to the longitudinal axis of the core, Thenin explicitly discloses that the orientation of the reinforced spikes can be changed, as illustrated in the embodiment disclosed in Figure 9, wherein the elongated portion of the reinforced spike is shown to be oriented parallel, i.e. “in a direction” to the longitudinal axis (X).  Thenin further discloses that characteristics of various embodiments of the invention “may be combined with one another as parts of variants which are not illustrated” (refer to Page 12 of the translation), thereby demonstrating that providing the applicator illustrated in Thenin Figure 18 with the reinforced spikes rotated 90 degrees, as illustrated in Figure 9, is within the scope of the invention.  Thus, Thenin teaches the reinforced spikes having a cross-section with an elongate shape in a direction perpendicular of the longitudinal axis of the core, not in the direction of said longitudinal axis as presently claimed.
Argument #4:
Gueret ‘897 does not teach reinforced spikes in the meaning of the presently claimed invention because they are thinner at their base than at their free end.
Response #4:
Gueret ‘897 is not being relied upon for the teaching of a reinforced spike with respect to the meaning of the presently claimed invention since the base reference, Thenin already teaches a reinforced spike, in line with the meaning of the presently claimed invention.  Gueret ‘897 is only being relied upon for teaching that alternating rows of differing spike types within a circumferential row of spikes is well-known in the art.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH WOODHOUSE whose telephone number is (571)272-5635. The examiner can normally be reached Monday - Friday: 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SARAH WOODHOUSE/Examiner, Art Unit 3772                                                                                                                                                                                                        /JACQUELINE T JOHANAS/Supervisory Patent Examiner, Art Unit 3772